WiNsnow, C. J.
The judgment must be reversed because : First, a man may, in good faith, purchase a homestead *163and use uonexempt property or money for that purpose even although he be indebted at the time. Scofield v. Hopkins, 61 Wis. 370, 21 N. W. 259; Scott v. Holman, 117 Wis. 206, 94 N. W. 30. Second, even if he makes the purchase with the intention of defeating his creditors, the transaction cannot be set aside unless it is shown that the other party had notice of or participated in the fraudulent intent of the debtor. Sec. 2324, Stats.
The case of Comstock v. Bechtel, 63 Wis. 656, 24 N. W. 465, when properly read does not lay down any contrary doctrine.
By the Gourt. — Judgment reversed, and action remanded with directions to dismiss the complaint.